       Case 4:18-cv-02871 Document 71 Filed on 10/06/20 in TXSD Page 1 of 23




UNITED STATES DISTRICT COURT                                        SOUTHERN DISTRICT OF TEXAS



 United States ex rel. Veterans First Medical
 Supply, LLC,
                                                                     Case No. H-18-2871
                              Relator
 vs.
 Tactile Systems Technology, Inc.,

                              Defendant.


                                   THIRD AMENDED COMPLAINT


                                     I.      INTRODUCTION

        1.      This is an action by Relator Veterans First Medical Supply LLC (hereafter

“VFMS”) to recover damages and civil penalties for false statements and claims made or caused

to be made by Defendant Tactile Systems Technology, Inc. (hereafter “Defendant” or “Tactile

Medical”) in violation of the False Claims Act, 31 U.S.C. §3729 (the “FCA”) and unlawful

retaliation in violation of §3730(h). Relator seeks actual damages, treble damages and penalties

under the False Claims Act for the false claims for reimbursement for Defendant’s pneumatic

compression pump products. In addition, Relator VFMS seeks damages under the anti-retaliation

provisions of the False Claims Act.

        2.      At issue are false claims and statements by Defendant to the United States under

the Medicare and Medicaid Programs for goods or services procured by or through various major

health care facilities and hospitals in this District and throughout the United States, including the

______________________________________________________________________________
VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
THIRD AMENDED COMPLAINT                                                                       PAGE 1
     Case 4:18-cv-02871 Document 71 Filed on 10/06/20 in TXSD Page 2 of 23




U.S. Department of Veterans Affairs (“VA”) Medical Center in Houston, Texas; St. Luke’s

Hospital, The Woodlands, Texas (“The Woodlands Hospital”); and Methodist Hospital in

Sugarland, Texas (“Sugarland Hospital”) (collectively referred to as “the Hospitals”). No claims

are asserted in this Complaint against the Hospitals or any of their health care providers.

          3.      These claims arise from Defendant promoting the sale of medical equipment to the

Hospitals through unlawful marketing schemes, which expose the Hospitals to liability and

compromise Medicare and Medicaid in violation of Federal Law.

                                             II.     PARTIES

          4.      Relator VFMS is a Texas limited liability company doing business primarily in this

District. It is wholly owned by Jody Allen, a service-disabled American Veteran. VFMS’ acts

through Allen and his colleague, Bill Gibbs. All factual allegations contained in this Complaint

are based on the personal knowledge of Allen and Gibbs.

          5.      Defendant Tactile Systems Technology, Inc., doing business as “Tactile Medical”

is a Delaware corporation with its principal place of business at 1331 Tyler Street NE, Suite 200,

Minneapolis, Minnesota. It is registered to do business in Texas and may be served with process

by service on its registered agent, Corporation Service Company, 211 E. 7th Street, Suite 620,

Austin,        Texas   78701.          Defendant’s   websites   are   www.tactilemedical.com     and

www.flexitouch.com.

                                III.     JURISDICTION AND VENUE

          6.      This Court has in personam jurisdiction over Defendant under 31 U.S.C. § 3732(a),

which authorizes nationwide service of process, and because Defendant can be found in and

transacts the business that is the subject matter of this lawsuit in this District.


______________________________________________________________________________
VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
THIRD AMENDED COMPLAINT                                                                        PAGE 2
     Case 4:18-cv-02871 Document 71 Filed on 10/06/20 in TXSD Page 3 of 23




        7.      Venue is proper in the United States District Court for the Southern District of

Texas, pursuant to 28 U.S.C. § 1391(b) and (c) and 31 U.S.C.§ 3732(a), because Defendant is

registered to do business in this District. Also, VFMS’ principal place of business is in this District

and many of the acts that form the basis of this Complaint occurred in this District.

        8.      This case is not based on a public disclosure. Relator VFMS is an original source.

VFMS’ Jody Allen and Bill Gibbs have direct, personal knowledge of the matters alleged herein.

Additionally, before filing this suit, VFMS voluntarily disclosed all material, relevant facts relating

to this case to the United States.

                               IV.     FACTUAL BACKGROUND

        9.      According to its website, Defendant manufactures and markets pneumatic

compression pumps and other devices for the treatment of chronic venous insufficiency (CVI) and

lymphedema, conditions which disproportionately impact the elderly and can be deadly if left

untreated.1

        10.     CVI is an abnormality of the venous wall and valves which leads to obstruction or

“reflux” of blood flow in the veins in a patient’s lower extremities. CVI is distinguished from

lymphedema in that lymphedema occurs when the lymphatic system is not able to clear fluid from

the interstitial tissues of the body and return it to the bloodstream via a system of lymphatic vessels

and lymph nodes.2




1
 See www.tactilemedical.com.
2
   See CMS “Decision Memo for Compression Pumps for Venous Insufficiency (CAG-00075N)”, at
https://www.cms.gov/medicare-coverage-database, attached as Exhibit “A”.

______________________________________________________________________________
VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
THIRD AMENDED COMPLAINT                                                                         PAGE 3
     Case 4:18-cv-02871 Document 71 Filed on 10/06/20 in TXSD Page 4 of 23




        11.      Medicare has covered pneumatic compression pumps for the treatment of

lymphedema since at least 1986 3 .          In 1995, Medicare expanded coverage of pneumatic

compression pumps for the treatment of CVI that results in ulceration of the lower extremity after

standard wound care treatment had been tried unsuccessfully for 6 months.4 This was the result

of findings that leg ulcers constitute a major clinical problem for the elderly, with only 50% of

such ulcers healing within 4 months. Indeed, CVI was found to be a “lifelong condition” requiring

use of compression stockings and other measures “continuously for the rest of the patient’s life”.5

Thus, a compression pump may speed up the healing process.

        12.      According to the Centers for Medicare and Medicaid Services Decision Memo

dated October 17, 20016:

              [C]urrent policy covers the use of pneumatic compression pumps for
              patients with refractory edema from [CVI] with significant ulceration of the
              lower extremities that have received standard therapy but have failed to heal
              after 6 months of continuous treatment. After review of all available
              published literature, we have found sufficient evidence to show that
              standard care for the treatment of [CVI], which results in ulceration, can be
              successfully treated by elevation, exercise and compression therapy.
              Therefore, we conclude that our current policy is appropriate and will not
              be changed at this time.

        13.      Under CMS guidelines requiring monitoring of an ulceration, a claim for payment

for a pneumatic compression device by Medicare requires the physician to complete a “certificate

of medical necessity.”




3
  See Centers for Medicare and Medicaid Services (“CMS”), “Decision Memo for Lymphedema Pumps (CAG-
00016N), at https://www.cms.gov/medicare-coverage-database, attached as Exhibit “B”.
4
  Id. at Exhibit A.
5
  Id.
6
  Id.

______________________________________________________________________________
VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
THIRD AMENDED COMPLAINT                                                                       PAGE 4
          Case 4:18-cv-02871 Document 71 Filed on 10/06/20 in TXSD Page 5 of 23




           14.      The CMS promulgated form, “CERTIFICATE OF MEDICAL NECESSITY CMS-

846 — PNEUMATIC COMPRESSION DEVICES” OMB Form No. 0938-0679 (Expires

02/2020)7 contains the following required certification:

                 I certify that I am the treating physician identified in Section A of this form.
                 I have received Sections A, B and C of the Certificate of Medical Necessity
                 (including charges for items ordered). Any statement on my letterhead
                 attached hereto, has been reviewed and signed by me. I certify that the
                 medical necessity information in Section B is true, accurate and complete,
                 to the best of my knowledge, and I understand that any falsification,
                 omission, or concealment of material fact in that section may subject me to
                 civil or criminal liability.

           15.      Additionally, the physician is required to provide a “narrative description of all

items, accessories and options ordered” and provide details of the “supplier’s charge” and

“Medicare Fee Schedule Allowance for each item, accessory, and option.”8

           16.      Defendant solicits prescriptions/orders for a specific line of Durable Medical

Equipment (DME) known as Compression Therapy Products (CTPs) used for the treatment of

Lymphedema, wound care management and other chronic venous conditions. Prescription of

CTPs requires a physician’s certification of medical necessity, as alleged herein.

           17.      The CTP must be delivered to the patient’s home in order to set up the equipment,

provide training to the patient and/or caregiver on the proper use of the product, to ensure a proper

fit of the garments used for treatment and to assure the safety and comfort of the patient in the

home setting in order to receive the maximum medical benefit of this expensive, prescribed

medical equipment.




7
 Required   Certificate of      Medical      Necessity,      https://www.cms.gov/Medicare/CMS-Forms/CMS-
Forms/Downloads/CMS846.pdf [last accessed June 4, 2018], attached as Exhibit “C”.
8
    Id.
______________________________________________________________________________
VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
THIRD AMENDED COMPLAINT                                                                             PAGE 5
     Case 4:18-cv-02871 Document 71 Filed on 10/06/20 in TXSD Page 6 of 23




        18.     To legally sell and distribute its CTPs to Medicare/Medicaid recipients, Defendant

must comply with the rules and regulations of CMS. Similarly, the providers who prescribe

Defendant’s products must comply with CMS guidelines and certify their compliance.

Additionally, it must comply with 42 USC §1320a-7b, but it does not.

        19.     Defendant is engaged in fraudulent conduct because it knowingly engages in

soliciting, receiving, offering and/or paying remuneration to induce or reward referrals for items

or services reimbursed by Federal health care programs that violate the FCA in several ways:

        a.      Defendant regularly, routinely and systematically offers to pay and does pay

                remuneration to Hospital clinical staff to induce Hospital physicians to prescribe

                Defendant compression pump equipment to the exclusion of all other suppliers of

                such equipment;

        b.      Defendant regularly, routinely and systematically offers to pay and does pay

                remuneration to Hospital physicians in the form of honoraria, endorsement fees and

                other payments to induce them to prescribe Defendant compression pump

                equipment to the exclusion of all other suppliers of such equipment; and

        c.      Defendant regularly, routinely and systematically pays or offers to pay

                remuneration to the staff of Veterans Hospital in Houston in order to induce it to

                ignore Relator VFMS’ status as a Service-Disabled Veteran Owned Small Business

                and to order Defendant’s CTP equipment to the exclusion of Relator VFMS.

        20.     According to its most recently filed 10-K, Defendant represents to the SEC that it

“possess[es] a unique, scalable platform to deliver at-home healthcare solutions throughout the

United States.” In fact, its “evolving home care delivery model” depends on the “over 470”

hospital clinicians that are Defendant “contractors” but who also are employees of the hospitals
______________________________________________________________________________
VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
THIRD AMENDED COMPLAINT                                                                     PAGE 6
     Case 4:18-cv-02871 Document 71 Filed on 10/06/20 in TXSD Page 7 of 23




where Defendant’s products are prescribed and paid for by Medicare, Medicaid, and Insurance

Companies.

         21.      Defendant knows that its use of these “contractors” is unlawful and poses

substantial “risks related to our business.” As stated in Defendant’s 10-K:

               A reclassification of our independent contractor home trainers by tax
               authorities could require us to pay retroactive taxes and penalties, which
               could have a material adverse effect on our business, financial condition and
               operating results. We contract with over 470 licensed healthcare
               practitioners as home trainers, who educate our patients on the proper use
               of our solutions. Because we consider these licensed practitioners to be
               independent contractors, as opposed to employees, we do not withhold
               federal or state income or other employment related taxes or make federal
               or state unemployment tax or Federal Insurance Contributions Act
               payments. Our contracts with these independent contractors obligate them
               to pay these taxes. The classification of healthcare practitioners as
               independent contractors depends on the facts and circumstances of the
               relationship. In the event federal or state taxing authorities determine that
               the healthcare practitioners are employees, our business may be adversely
               affected and subject to retroactive taxes and penalties. Under current federal
               tax law, a safe harbor from reclassification, and consequently retroactive
               taxes and penalties, is available if our current treatment is consistent with a
               long-standing practice of a significant segment of our industry and if we
               meet certain other requirements. If challenged, we may not prevail in
               demonstrating the applicability of the safe harbor to our operations. Further,
               in the future there could be changes to the laws and rules in this area,
               including new or different interpretations or guidance, or the modification
               or elimination of the safe harbor. Any such changes in the law, rules or safe
               harbor, or new or different interpretations or guidance, could impact our
               classification of healthcare practitioners as independent contractors, which
               could have a material adverse effect on our business, financial condition and
               results of operations.

         22.      Moreover, Defendant is well aware that its regular, routine and systematic payment

of remuneration to its “contractors” is problematic and poses an existential risk to its very business

model:

               We are subject to additional federal, state and foreign laws and
               regulations relating to our healthcare business; our failure to comply with
               those laws could have an adverse impact on our business.
______________________________________________________________________________
VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
THIRD AMENDED COMPLAINT                                                                          PAGE 7
     Case 4:18-cv-02871 Document 71 Filed on 10/06/20 in TXSD Page 8 of 23




            We are subject to healthcare fraud and abuse regulation and enforcement by
            federal and state governments, which could adversely impact our business.
            Healthcare fraud and abuse and health information privacy and security
            laws potentially applicable to our operations include:

            [T]he federal Anti-Kickback Statute, which applies to our marketing
            practices, educational programs, pricing policies and relationships with
            healthcare providers, by prohibiting, among other things, soliciting,
            receiving, offering or providing remuneration, whether directly or indirectly
            and overtly or covertly, intended to induce the referral of an individual for
            (i) the furnishing or the arranging for the furnishing of items or services
            reimbursable under a federal healthcare program, such as Medicare or
            Medicaid; or (ii) the purchase, lease or order of, or the arrangement or
            recommendation of the purchasing, leasing or ordering of, of an item or
            service reimbursable under a federal healthcare program. A person or entity
            does not need to have actual knowledge of this statute or specific intent to
            violate it to have committed a violation;

            [F]ederal civil and criminal false claims laws and civil monetary penalty
            laws, including civil whistleblower or qui tam actions that prohibit, among
            other things, knowingly presenting, or causing to be presented, claims for
            payment or approval to the federal government that are false or fraudulent,
            knowingly making a false statement material to an obligation to pay or
            transmit money or property to the federal government, knowingly
            concealing or knowingly and improperly avoiding or decreasing an
            obligation to pay or transmit money or property to the federal government
            or knowingly offering remuneration to influence a Medicare or Medicaid
            beneficiary’s selection of health care providers. The government may assert
            that a claim, including items or services resulting from a violation of the
            federal Anti-Kickback Statute constitutes a false or fraudulent claim for
            purposes of the false claims statutes[.]”

            Defendant’s December 31, 2017 Form 10-K, page 46.9 [emphasis added]




9
   Available at https://www.sec.gov/Archives/edgar/data/1027838/000155837018001091/tcmd-20171231x10k.htm
[last accessed June 5, 2018]
______________________________________________________________________________
VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
THIRD AMENDED COMPLAINT                                                                          PAGE 8
     Case 4:18-cv-02871 Document 71 Filed on 10/06/20 in TXSD Page 9 of 23




Illegal Remuneration Paid to Doctors

        23.     From June 2011 through at least May 2018, Defendant systematically violated the

anti-kickback provisions of 42 U.S.C. §1320a-7b(2)(A), which prohibits the payment of

remuneration to induce referrals of items or services covered by Medicare, Medicaid, and other

federally-funded programs.

        24.     Defendant violated 42 U.S.C. §1320a-7b(2)(A) by paying doctors to be “advisors”,

to be “paid spokespersons” and to speak about its pneumatic compression devices at events that

were often little or nothing more than social occasions for the doctors. One renowned and well-

respected Houston area physician, Ulysses Baltazar, M.D., director of the wound care department

of Sugarland Hospital, admitted this to Allen. Specifically, Dr. Baltazar stated to Allen in 2017

that he and his staff received free lunches from, and he was a “paid spokesman” and a paid

“advisor” to the Defendant. This statement was made by Dr. Baltazar to Allen when he explained

to Allen why all pneumatic compression devices were then being and would continue to be ordered

from Defendant and not from VFMS or other competitors of Defendant.

        25.     The payments to the doctors were, in reality, kickbacks to the speakers and

attendees to induce them to write prescriptions for Defendant’s devices.

        26.     Defendant made payments to doctors for purported speaker programs that either

did not occur at all or that had few or no attendees.

        27.     As a consequence of its violations of the Anti-Kickback Statute, Defendant has

caused the submission of numerous false claims for durable medical equipment (DME) to federal

health care programs, including Medicare, Medicaid and the Department of Veterans Affairs

health care program, resulting in over $100 million in sales revenue, much of it from federal


______________________________________________________________________________
VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
THIRD AMENDED COMPLAINT                                                                   PAGE 9
    Case 4:18-cv-02871 Document 71 Filed on 10/06/20 in TXSD Page 10 of 23




reimbursements. In the case of the Hospitals, Defendant’s strategy has paid off, resulting in

Defendant obtaining overwhelming market dominance in the United States.

        28.     The conduct alleged herein is in direct violation of 42 USC 1320a-7b and clearly

articulated CMS conflict of interest policies as defined in FAR 3.1101 and as articulated in FAR

2.101 and FAR 9.502. Defendant’s unlawful conduct caused false claims to be made to and paid

by the federal health care programs.

Illegal Remuneration Paid to Hospital Staff

        29.     Defendant’s illegal kickbacks are paid to employees of the hospitals from which

Defendant’s CTPs are prescribed. Buried in Defendant’s SEC filings is the admission that it

contracts with “over 470” certified clinicians that do the in-home set-up and patient training. Not

stated, however, is that these clinicians are employees of the very same facilities from which

Defendant solicits prescriptions/orders from. In no case are these persons authorized to act as

purchasing agents for the Hospitals or the health care providers who prescribed Defendant’s CTPs.

Allen and Gibbs know this because each of them are in regular contact with these “contractors” in

the course of VFMS’ attempts to compete with the Defendant in the marketplace. However,

Defendant does not disclose that fact in its 10-K or to Medicare, Medicaid or to the VA, The

Woodlands Hospital or Sugarland Hospital.

        30.     Defendant solicits employees of the hospitals by various means, including by

targeted, direct mail pieces in which Defendant advertises that it is “seeking contract trainers.”

Attached hereto as Exhibit “D” is a true and correct copy of a Tactile Medical solicitation.

        31.     Moreover, in practice and in the hospitals where it pushes its CTPs, Defendant

routinely refers to its “over 470” contractor clinicians as “influencers” and Defendant openly

recruits them from the ranks of the hospitals where it pushes its products.
______________________________________________________________________________
VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
THIRD AMENDED COMPLAINT                                                                        PAGE 10
    Case 4:18-cv-02871 Document 71 Filed on 10/06/20 in TXSD Page 11 of 23




        32.      By remunerating these clinicians as “influencers”, Defendant violates 42 USC

§1320a-7b(b)(3)(C)(i) and (ii) in the following ways:

              a. The “influencers” are paid a fee of $150 per CTP unit prescribed but are not persons

                 who are authorized to act as purchase agents for the Hospitals. This payment is

                 made pursuant to a “training request and invoice” submitted by the “influencer” to

                 Tactile Medical. Attached hereto as Exhibit “E” is a true and correct copy of such

                 a “training request and invoice.”

              b. The “influencers” are paid a fee of $150 per CTP unit prescribed but do not have

                 written contracts with the Hospitals or other entities that are providers of services.

              c. Defendant does not disclose to the entities that are providers of services the amounts

                 received from Defendant with respect to CTP purchases made by or on behalf of

                 the entity.

              d. Defendant offers to pay and does pay its “influencers” $150 as a “fee” to induce

                 these persons to arrange for the furnishing of the CTP devices and disguises this as

                 a “delivery fee” of Defendant’s CTPs to patients.

              e. Defendant does not disclose its payments to “influencers” to the Government, in its

                 10-k or to Medicare, Medicaid or the Hospitals.

        33.      The Hospitals in Houston, Sugarland and The Woodlands account for over 80% of

the patients for whom Defendant’s equipment is provided in this District. None of the Hospitals

has been informed of the kickbacks which Defendant pays to their clinicians, all of which occur

under the radar and without Hospital sanction. Moreover, the facilities implicated are home to

Houston’s largest lymphedema clinics and wound care centers.


______________________________________________________________________________
VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
THIRD AMENDED COMPLAINT                                                                         PAGE 11
    Case 4:18-cv-02871 Document 71 Filed on 10/06/20 in TXSD Page 12 of 23




        34.     As a prescribing facility, the Houston VA Hospital was one of Relator VFMS’ main

sources of revenue in Houston until Defendant began its illegal activities as alleged herein.

Starting 2017, Defendant began to take orders away from Relator VFMS. Doctors would switch

their orders to Defendant without any notice to VFMS and when VFMS enquired of hospital staff,

the staff members confirmed that they had begun ordering from Defendant because they were the

Defendant’s “contractors” who received compensation from the Defendant for each pneumatic

pump ordered.

        35.     Thus, as sales began to dwindle, VFMS learned that Defendant was paying Hospital

clinicians a fee of $150 plus mileage for each pneumatic pump prescription the clinician actually

delivered and set-up in the patient’s home.

        36.     The hospitals’ Medial Directors are aware that these staff are being paid by the

Defendant.

        37.     By effectively using bribes and kickbacks, Defendant has successfully pushed

Relator VFMS out of the hospitals in Houston, prescribing only Defendant CTPs in direct violation

of 42 USC 1320a-7b and clearly articulated CMS conflict of interest policies as defined in FAR

3.1101 and as articulated in FAR 2.101 and FAR 9.502.

        38.     In addition, the Sugarland Hospital conducts a major lymphedema clinic and wound

care business which had been a top prescriber of Allen and Gibbs until 2017 when Defendant

began taking all of that business, by paying fees to hospital staff.

        39.     When the physician who owned his business then sold it to the Methodist Hospital

in Sugarland, the physician joined its staff as a vascular specialist. This physician admitted to

Relator VFMS’ Jody Allen that he was now a paid spokesman for Defendant and this was the

reason he was “supporting” its products and prescribing compression pumps only from Defendant.
______________________________________________________________________________
VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
THIRD AMENDED COMPLAINT                                                                  PAGE 12
    Case 4:18-cv-02871 Document 71 Filed on 10/06/20 in TXSD Page 13 of 23




        40.     The physician at the Sugarland hospital also told Allen that he would continue to

do so, would continue to give paid speeches/presentations to colleagues, and would continue to

influence the ordering of Defendant’s branded equipment.

        41.     These statements are admissions of violations of 42 USC 1320a-7b and clearly

articulated CMS conflict of interest policies as defined in FAR 3.1101 and as articulated in FAR

2.101 and FAR 9.502.

        42.     Significantly, all pneumatic compression pump devices qualify for Medicare

funding and are assigned reimbursement codes of E0651 and E0652 without regard to the

manufacturer.

        43.     In order to obtain payment from Medicare, a physician’s certification is required

on form CMS-846. It reads as follows:



                SECTION C: Narrative Description of Equipment and Cost

                (1) Narrative description of all items, accessories and options ordered;
                (2) Supplier’s charge; and
                (3) Medicare Fee Schedule Allowance for each item, accessory, and option.
                (see instructions on back)

                SECTION D: PHYSICIAN Attestation and Signature/Date

                I certify that I am the treating physician identified in Section A of this form. I
                have received Sections A, B and C of the Certificate of Medical Necessity
                (including charges for items ordered). Any statement on my letterhead attached
                hereto, has been reviewed and signed by me. I certify that the medical necessity
                information in Section B is true, accurate and complete, to the best of my
                knowledge, and I understand that any falsification, omission, or concealment of
                material fact in that section may subject me to civil or criminal liability.




______________________________________________________________________________
VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
THIRD AMENDED COMPLAINT                                                                       PAGE 13
    Case 4:18-cv-02871 Document 71 Filed on 10/06/20 in TXSD Page 14 of 23




        44.     The submission of every form CMS-846 for Defendant CTP devices, without

disclosure of the remuneration Defendant pays to the Hospital clinical staff, is a violation of 31

U.S.C. 3729(a)(1)(C) and (G).

        45.     This is because in requesting and receiving funds directly and indirectly from the

United States, Defendant conspires with and causes the Hospitals and prescribing physicians to

make false certifications in violation of 31 U.S.C. 3729(a)(1)(A) and to falsely conceal its illegal

kickbacks in violation of 31 U.S.C. 3729(a)(1)(G).

        46.     The payment and/or offers of payment of remuneration by Defendant to Hospital

clinical staff to induce them to purchase, order or arrange for or recommend purchase, or order of

Defendant’s CTP devices is a violation of 42 U.S.C. 1320a-7b (b)(2)(B) because such payments

are knowingly and willfully made in return for purchasing, ordering, arranging or recommending

purchasing or ordering CTP equipment from Defendant under the Medicare and Veterans

programs.

        47.     In requesting and receiving funds directly and indirectly from the United States,

Defendant conspires with and causes the Hospitals and prescribing physicians to make false

certifications in violation of 31 U.S.C. 3729(a)(1)(A) and to falsely conceal its illegal kickbacks

in violation of 31 U.S.C. 3729(a)(1)(G).

        48.     The material fact concealed in connection with the submission of the form CMS-

846 is the illegal kickbacks paid to hospital clinicians

        49.     Defendant is liable to the United States under the FCA because of its knowing and

willful offers to pay and payment of remuneration, directly or indirectly, overtly or covertly, in

cash or in kind to Hospital clinical staff and physicians in order to induce such persons to purchase,

order, or arrange for or recommend purchasing, ordering CTP equipment for which payment may
______________________________________________________________________________
VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
THIRD AMENDED COMPLAINT                                                                       PAGE 14
    Case 4:18-cv-02871 Document 71 Filed on 10/06/20 in TXSD Page 15 of 23




be made in whole or in part under a Federal health care program, in violation of 42 U.S.C. 1320a-

7b (b)(2)(B).

          50.   The remuneration paid or offered to be paid by Defendant consists of “delivery

fees” to Hospital clinical staff, and the payment or offer of payment of speaking fees and

endorsement fees to Hospital physicians. Such payments are illegal kickbacks.

          51.   In addition, Defendant conspires with and causes the Hospital clinical staff and

prescribing physicians to falsely certify compliance with Medicare reimbursement requirements

through the false submission of forms CMS-846.

          52.   Defendant also conspires with and causes the Hospitals and prescribing physicians

to engage in a pattern and practice of organizational and personal conflicts of interest as described

herein.

          53.   As a result of the above, the Veterans Hospital was required to set acquisitions of

CTP equipment aside for exclusive competition among service-disabled veteran-owned small

business concerns like Relator VFMS, as well as to make sole source awards to service-disabled

veteran-owned small business concerns under 13 C.F.R. 125.8-125.10. Relator VFMS was

entitled to receive sole source awards from the Veterans Hospital in Houston but was, in fact,

denied any awards whatsoever because of Defendant’s illegal activities as described herein.

          54.   Because of the illegal financial rewards paid or offered to be paid by Defendant to

employees of the Veterans Hospital in Houston, the Veterans Hospital in Houston was induced to

ignore and did ignore Relator VFMS’ status as a Service-Disabled Veteran Owned Small Business

and it illegally refused to deal with Relator VFMS in violation of 31 U.S.C. 3730(h).




______________________________________________________________________________
VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
THIRD AMENDED COMPLAINT                                                                      PAGE 15
    Case 4:18-cv-02871 Document 71 Filed on 10/06/20 in TXSD Page 16 of 23




        55.     Defendant conspired with and induced the Veterans Hospital clinical staff and

physicians to violate 31 U.S.C. 3730(h) to refuse to deal with Relator VFMS to Relator VFMS’

substantial damage.

        56.     Big Spring, Texas Veterans Hospital. Defendant engages in the payment of illegal

kickbacks to its “influencers” in a routine and systematic way, disguising its kickbacks as

payments for “deliveries” of its equipment to patients. In exchange, Defendant makes it clear to

its influencers that it expects the influencers to cause more and more Tactile compression pumps

to be prescribed by the doctors for whom the influencers work. As an example, at the Big Spring,

Texas Veterans hospital, Defendant engages a full-time Veterans employee/nurse to routinely

provide “deliveries” for Defendant in exchange for illegal kickbacks from Defendant.

        57.     Following Defendant’s normal protocol, this particular nurse “moonlights” for

Defendant while on VA payroll but in reality, she is being paid by Defendant to do the very same

job that she is paid to do by the Veterans hospital. In exchange for payments from Tactile, the

nurse successfully caused the VA hospital to increase its purchases of compression pump devices

from Tactile Medical from roughly $100,000 in 2016 to approximately $500,000 in 2017.

        58.     The aforementioned VA nurse went to the home of one patient to deliver the Tactile

device but was told by the patient that he did not want the device. He stated he did not want the

device because he is an over-the-road trucker without enough room in the cab of his truck for such

a device. Despite this, the nurse, acting on behalf of Defendant, insisted that the patient take the

device. The patient provided this information to administrative personnel at the Big Spring

Veterans hospital.

        59.     When the Big Spring VA nurse’s activities on behalf of Defendant became known

to administrative personnel at the hospital, Tactile was barred from entering the hospital premises.
______________________________________________________________________________
VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
THIRD AMENDED COMPLAINT                                                                     PAGE 16
    Case 4:18-cv-02871 Document 71 Filed on 10/06/20 in TXSD Page 17 of 23




Despite being barred, Defendant’s sales representative brazenly continued to enter the hospital

premises where he would engage in aggressive “sales activities”, including what administrative

personnel referred to as “badgering” the doctors and getting them to order or prescribe Defendant’s

products. In some cases, Defendant’s representative put on a white coat, walked in one of the

clinics pretending to be a doctor – which he is not – and told patients that they needed a

compression pump for their legs.

        60.      The aforementioned nurse and was the subject of ethics charges on two separate

occasions as a result of her acceptance of money for doing “deliveries” on behalf of Defendant.

According to VA administrative personnel, on both occasions the charges against the nurse were

swept under the rug and the nurse continues to work at Big Spring VA. Moreover, the nurse

continues influencing the ordering of these devices and she continues to make deliveries for

Defendant for a fee. However, as a result of the efforts of certain administrative personnel at the

Big Spring VA hospital, Defendant’s orders were reduced from $500,000 to $100,000 in 2018.

                                   V.      CAUSES OF ACTION

                                         COUNT I:
                                 VIOLATIONS OF 42 U.S.C. § 1320a-7b

        61.      Relator VFMS re-alleges and incorporates by reference the allegations made in the

preceding paragraphs of this Complaint as though fully set forth herein.

        62.      Defendant’s conduct violates 42 U.S.C. §1320a-7b:

              a. Defendant pays prescribing doctors to be “advisors” and paid spokespersons for its

                 CTP devices, as alleged herein.

              b. Defendant pays illegal remuneration to “influencers”. Defendant fraudulently

                 labels these payments “delivery fees” but these payments are, in fact, made to

______________________________________________________________________________
VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
THIRD AMENDED COMPLAINT                                                                     PAGE 17
    Case 4:18-cv-02871 Document 71 Filed on 10/06/20 in TXSD Page 18 of 23




                induce these persons to refer patients or to purchase or recommend for purchase

                Defendant’s CTPs in violation of 42 U.S.C. §1320a-7b(b)(2)(A) and (B).

        63.     Defendant need not have actual knowledge of 42 U.S.C. §1320a-7b or specific

intent to commit a violation of this section. However, Defendant acted knowingly and touts its

“evolving home care delivery model” featuring its use of “hospital clinicians” as it states in its 10-

K. Defendant’s ongoing violations of 42 U.S.C. §1320a-7b are integral and fundamental to its

business.

        64.     The States operate Medicaid programs under federal and state laws and regulations.

Claims paid by the States’ Medicaid programs to Medicaid providers effectively use both federal

and state funds. Medicaid is a federal health care program to which the Anti-Kickback Statute

applies.

        65.     Providers participating in the Medicaid program are required to sign various

agreements or certifications that are submitted to state Medicaid programs. Defendant and the

relevant clinicians expressly or impliedly certified as a condition of payment that they would

comply with applicable federal and state laws or regulations, including the Anti-Kickback Statute

and similar state prohibitions on kickbacks. These certifications rendered the claims submitted by

the Defendant and the relevant clinicians in connection with the kickback scheme false.

        66.     None of the claims submitted by Defendant and the relevant clinicians to Medicare

and Medicaid in connection with Defendant's kickback arrangements was eligible for payment.

        67.     Accordingly, Defendant knowingly caused the submission of each of those false

claims. Defendant also knowingly conspired with the relevant clinicians and other insiders to make

each of those false claims.


______________________________________________________________________________
VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
THIRD AMENDED COMPLAINT                                                                       PAGE 18
        Case 4:18-cv-02871 Document 71 Filed on 10/06/20 in TXSD Page 19 of 23




           68.      In addition, Relator VFMS has been directly harmed by Defendant’s schemes

because orders for pneumatic compression devices which were earmarked for other companies are

altered by clinicians and other insiders at medical facilities in order to divert the business to

Defendant.

                                       COUNT II
                 THE FALSE CLAIMS ACT, 31 U.S.C. §§3729(a)(I),(a)(2) and 3732 (b)

           69.      Relator VFMS re-alleges and incorporates by reference the allegations made in the

preceding paragraphs of this Complaint as though fully set forth herein.

           70.      Originally enacted in 1863, the False Claims Act (“FCA”) (1986) is “the primary

vehicle by the Government for recouping losses suffered through fraud.”10

           71.      The FCA prohibits any “person” from “knowingly present[ing], or caus[ing] to be

presented, to an officer or employee of the United States Government . . . a false or fraudulent

claim for payment or approval.” 31 U.S.C. 3729(a)(1).

           72.      The Act also prohibits a variety of related deceptive practices involving government

funds and property. 31 U.S.C. 3729(a)(2)-(7).

           73.      A “person” who violates the FCA “is liable to the United States Government for a

civil penalty of not less than $5,500 and not more than $11,000, as adjusted by law, plus three

times the amount of damages which the Government sustains.” 31 U.S.C. 3729(a).

           74.      The Act authorizes Relator VFMS to bring an action on behalf of the United States

and to share in any recovery. Relator specifically pleads for the maximum share of recovery

allowed by law.




10
     H.R. Rep. No. 660, 99th Cong., 2d Sess. 18 (1986).
______________________________________________________________________________
VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
THIRD AMENDED COMPLAINT                                                                         PAGE 19
    Case 4:18-cv-02871 Document 71 Filed on 10/06/20 in TXSD Page 20 of 23




        75.     Relator claims treble damages under the False Claims Act, 31 U.S.C. §§ 3729, et

seq. as amended.

        76.     Relator VFMS seeks to recover on behalf of the United States, damages and civil

penalties arising from false and improper claims for payment that Defendant submitted, or caused

to be submitted to Medicare, and for illegal kickbacks paid by Defendant, in connection with orders

for Durable Medical Equipment, specifically, Compression Therapy Products from June 2012 to

at least the date of filing of this Complaint.

        77.     Additionally, Relator VFMS seeks to recover on behalf of itself, damages and

penalties arising from retaliatory actions committed against it by Defendant and its agents because

of lawful acts done by Relator VFMS in furtherance of this action or other efforts to stop one or

more violations of the FCA.

        78.     Through the acts described above, Defendant knowingly submitted or caused to be

submitted to the United States government false or fraudulent claims for payment under a Federal

health care program.

        79.     The United States, unaware of the falsity, paid the Defendant for claims that would

otherwise not have been allowed.

        80.     By reason of the Defendant’s fraudulent acts, the United States government has

been damaged and continues to be damaged in the amount of millions of dollars. The very real

issue of over-utilization of products marketed by Defendant continues to grow as the Defendant

aggressively seeks individuals within these medical facilities to facilitate a corrupt business plan.

        81.     Therefore, Relator VFMS demands TRIAL BY JURY and judgment against

Defendant for all monetary and equitable relief available under at law, including but not limited to


______________________________________________________________________________
VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
THIRD AMENDED COMPLAINT                                                                       PAGE 20
    Case 4:18-cv-02871 Document 71 Filed on 10/06/20 in TXSD Page 21 of 23




actual damages, trebled damages, statutory penalties, prejudgment and postjudgment interest,

attorneys’ fees and costs.

        82.     In addition, Relator VFMS requests such other and further relief to which it is or

may be entitled.

                                     COUNT III:
                        THE FALSE CLAIMS ACT, 31 U.S.C. §3730(h)

        83.     VFMS re-alleges and incorporates by reference the allegations made in the

preceding paragraphs of this Complaint as though fully set forth herein.

        84.     VFMS was threatened, interfered with, harassed and discriminated against by

Defendant; i.e., being unlawfully boycotted by the Veteran’s Hospital in Houston and elsewhere,

because of lawful acts done by it in furtherance of other efforts to stop one or more violations of

the FCA.

        85.     As a result, VFMS is entitled to the relief provided for by 31 U.S.C. §3730(h)(2).

        86.     Therefore, VFMS demands judgment against Defendant for damages to

compensate it for the contract it would have been awarded but for the discrimination, two times

the amount of such damages, interest, and compensation for any special damages sustained by

VFMS as a result of the discrimination, including litigation costs and reasonable attorneys’ fees.

VFMS requests such other and further relief to which it is entitled.

                                         VI.     DAMAGES

        87.     Defendant has committed thousands of violations of federal law, as alleged herein.

Each payment made by Defendant to an “influencer” is a separate violation of 42 U.S.C. §1320a-

7b and each such payment subjects Defendant to a minimum penalty of $5,500. Defendant

therefore is liable to the United States Government for penalties of at least $5,500 for each payment

______________________________________________________________________________
VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
THIRD AMENDED COMPLAINT                                                                      PAGE 21
    Case 4:18-cv-02871 Document 71 Filed on 10/06/20 in TXSD Page 22 of 23




to an “influencer.” Defendant also is liable for actual damages for all fraudulently obtained

payments, i.e., sales of CTPs. Defendant also is liable for treble damages, attorney fees and costs,

and all other relief provided by law.

                                      VII.    JURY DEMAND

        88.     VFMS demands trial by jury.



                                                Respectfully Submitted,


                                                /s/ J. Mark Brewer
                                                J. Mark Brewer, SDTX 9909
                                                11 Greenway Plaza, Suite 1515
                                                Houston, Texas 77046
                                                (713) 209-2910
                                                brewer@bplaw.com
                                                Attorney for Relator


OF COUNSEL:

Brewer, Pritchard & Buckley, P.C.
770 S. Post Oak Lane, Suite 620
Houston, Texas 77056
(713) 209-2950

Todd Slobin
Sidd Rao
Shellist, Lazarz, Slobin LLP
11 Greenway Plaza, Suite 1515 | Houston, Texas 77046
tslobin@eeoc.net
srao@eeoc.net
(713) 621-2277




______________________________________________________________________________
VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
THIRD AMENDED COMPLAINT                                                                     PAGE 22
    Case 4:18-cv-02871 Document 71 Filed on 10/06/20 in TXSD Page 23 of 23




                                  CERTIFICATE OF SERVICE

       A copy of this Qui Tam Complaint has been served on October 6, 2020 in accordance with
31 U.S.C. 3730(b)(2), as follows:

 Via ECF
 The Honorable Ryan K. Patrick
 Attention: Ms. Melissa Green
 U.S. Attorney’s Office
 Southern District of Texas
 1000 Louisiana, Suite 2300
 Houston, Texas 77002
 Melissa.Green@usdoj.gov

 Via ECF
 Kevin C. Riach
 David Glaser
 Fredrikson & Byron, P.A.
 200 South Sixth Street, Suite 4000
 Minneapolis, MN 55402-1425
 KRiach@fredlaw.com
 dglaser@fredlaw.com

 Via ECF
 Scott McBride
 Morgan, Lewis & Bockius LLP
 1000 Louisiana, Suite 4000
 Houston, Texas 77002
 scott.mcbride@morganlewis.com

                                                /s/ J. Mark Brewer
                                                J. Mark Brewer




______________________________________________________________________________
VETERANS MEDICAL SUPPLY, LLC VS. TACTILE SYSTEMS TECHNOLOGY, INC.
THIRD AMENDED COMPLAINT                                                               PAGE 23
